Filed 07/10/20                                                         Case 20-23414                                                                        Doc 1


  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)                                                      Chapter      11
                                                                                                                               Check if this an
                                                                                                                                amended filing




 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
 known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


  1.   Debtor's name                B & B Environmental Safety, Inc.

  2.   All other names debtor
       used in the last 8 years
       Include any assumed
       names, trade names and
       doing business as names

  3.   Debtor's federal
       Employer Identification      XX-XXXXXXX
       Number (EIN)


  4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                    business

                                    710 Kipling Street, Suite 105                                   29206 Kennedy Gluch Road
                                    Lakewood, CO 80215                                              Conifer, CO 80433
                                    Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                    Jefferson                                                       Location of principal assets, if different from principal
                                    County                                                          place of business

                                                                                                    Number, Street, City, State & ZIP Code


  5.   Debtor's website (URL)


  6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                       Partnership (excluding LLP)
                                       Other. Specify:




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Filed 07/10/20                                                            Case 20-23414                                                                           Doc 1
  Debtor    B & B Environmental Safety, Inc.                                                             Case number (if known)
            Name



  7.   Describe debtor's business        A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                            None of the above

                                         B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.uscourts.gov/four-digit-national-association-naics-codes.



  8.   Under which chapter of the        Check one:
       Bankruptcy Code is the
       debtor filing?
                                            Chapter 7
                                            Chapter 9

       A debtor who is a “small             Chapter 11. Check all that apply:
       business debtor” must check
       the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
       defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
       elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
       subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
       (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
       “small business debtor”) must
       check the second sub-box.                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

  9.   Were prior bankruptcy
       cases filed by or against
                                          No.
       the debtor within the last 8       Yes.
       years?
       If more than 2 cases, attach a
       separate list.                              District                                 When                                  Case number
                                                   District                                 When                                  Case number


  10. Are any bankruptcy cases
      pending or being filed by a
                                          No
      business partner or an              Yes.
      affiliate of the debtor?
       List all cases. If more than 1,
       attach a separate list                      Debtor                                                                     Relationship
                                                   District                                 When                              Case number, if known


  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
Filed 07/10/20                                               Case 20-23414                                          Doc 1
  Debtor   B & B Environmental Safety, Inc.                                            Case number (if known)
           Name




  Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy              page 3
Filed 07/10/20                                                           Case 20-23414                                                                             Doc 1
  Debtor   B & B Environmental Safety, Inc.                                                        Case number (if known)
           Name



  11. Why is the case filed in    Check all that apply:
      this district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or
      have possession of any
                                   No
                                             Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      real property or personal    Yes.
      property that needs
      immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                              It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                              It needs to be physically secured or protected from the weather.
                                              It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                              Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                              No
                                              Yes.       Insurance agency
                                                          Contact name
                                                          Phone



           Statistical and administrative information

  13. Debtor's estimation of      .       Check one:
      available funds
                                           Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available to unsecured creditors.

  14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
      creditors                                                                    5001-10,000                                50,001-100,000
                                   50-99
                                   100-199                                        10,001-25,000                              More than100,000
                                   200-999

  15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                   $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

  16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                   $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
Filed 07/10/20                                                         Case 20-23414                                                                             Doc 1
  Debtor    B & B Environmental Safety, Inc.                                                         Case number (if known)
            Name



            Request for Relief, Declaration, and Signatures

  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

  17. Declaration and signature
      of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
      representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      July 10, 2020
                                                    MM / DD / YYYY


                               X   /s/ Kenneth S. Baugh                                                     Kenneth S. Baugh
                                   Signature of authorized representative of debtor                         Printed name

                                   Title   President




  18. Signature of attorney    X   /s/ David C. Johnston                                                     Date July 10, 2020
                                   Signature of attorney for debtor                                               MM / DD / YYYY

                                   David C. Johnston 71367
                                   Printed name

                                   David C. Johnston
                                   Firm name

                                   1600 G Street, Suite 102
                                   Modesto, CA 95354
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     (209) 579-1150                Email address      david@johnstonbusinesslaw.com

                                   71367 CA
                                   Bar number and State




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Filed 07/10/20                                                                Case 20-23414                                                       Doc 1


                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      B & B Environmental Safety, Inc.                                                                Case No.
                                                                                      Debtor(s)                 Chapter    11



               STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
           I, Kenneth S. Baugh, declare under penalty of perjury that I am the President of B & B Environmental Safety,
    Inc.,
        and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of said
    corporation at a special meeting duly called and held on the 10th day of July, 2020.

          "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
    Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

           Be It Therefore Resolved, that Kenneth S. Baugh, President of this Corporation, is authorized and directed
    to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
    behalf of the corporation; and

           Be It Further Resolved, that Kenneth S. Baugh, President of this Corporation is authorized and directed to
    appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
    deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
    bankruptcy case, and

          Be It Further Resolved, that Kenneth S. Baugh, President of this Corporation is authorized and directed to
    employ David C. Johnston to represent the corporation in such bankruptcy case."

     Date      July 10, 2020                                                        Signed   /s/ Kenneth S. Baugh
                                                                                             Kenneth S. Baugh




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
Filed 07/10/20                                                                  Case 20-23414                                             Doc 1


                                                                         Resolution of Board of Directors
                                                                                        of
                                                                          B & B Environmental Safety, Inc.




          Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
    Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

           Be It Therefore Resolved, that Kenneth S. Baugh, President of this Corporation, is authorized and directed
    to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
    behalf of the corporation; and

           Be It Further Resolved, that Kenneth S. Baugh, President of this Corporation is authorized and directed to
    appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
    deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
    bankruptcy case, and

          Be It Further Resolved, that Kenneth S. Baugh, President of this Corporation is authorized and directed to
    employ David C. Johnstonto represent the corporation in such bankruptcy case.

     Date      July 10, 2020                                                          Signed     /s/ Kenneth S. Baugh
                                                                                                 Sole Director




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
